The present application is being examined under the pre-AIA  first to invent provisions.
In the Information Disclosure Statement of May 9, 2022, non-U.S. references were not considered because a concise explanation of the relevance (37 CFR § 1.98(a)(3); MPEP § 609.04(a)III) and/or a complete copy (37 CFR § 1.98(a)(2); MPEP § 609.04(a)II) was not provided; an earlier application (if any) in which copies were previously submitted and on which the instant application relies for an earlier effective filing date under 35 U.S.C. 120 is not properly identified in said Information Disclosure Statement (37 CFR 1.98(d)).
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-7, 9-13, and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spurlin et al., US 2007/0040449 A1, in view of Chen, US 2009/0265570 A1.  Spurlin et al. disclose an internal battery 1070 (Figure 10; paragraphs 0044, 0089+) located in a medical device (paragraphs 0003, 0025+); an external battery 1010 and a circuit 1020 for measuring state-of-charge (paragraphs 0076-0077, 0083+, 0088+, 0097); a master controller 1075 configured to communicate with the circuit 1020 (paragraphs 0089+), selectively connect only one of the batteries to a bus to power the medical device (abstract; paragraphs 0010, 0044, 0076, 0085-0086, 0095-0096, 0098), and recharge the internal battery 1070 using the external battery 1010 (paragraphs 0011, 0044, 0076, 0081-0082, 0094); and a holster to accept and secure the external battery such that said battery is exposed and removable (paragraphs 0032, 0044).
Spurlin et al. apparently lack a battery with built-in circuits and a battery holder or holster with communication contacts in addition to the power contacts, but such was well-known in the art at the effective filing date of the present invention, as seen from Chen’s external battery 51 status indicator in conjunction with external battery terminals 52 and 53 (Figure 3; paragraph 0030, 0034, 0037).  To employ such a system for battery 1010 and circuit 1020 of Spurlin et al. would have been obvious in order to accommodate different types of batteries (Spurlin et al.: paragraphs 0032, 0044, 0076-0077) and devices (paragraph 0073), with further motivation (to combine) provided by the similarities in purpose and design (Chen: paragraphs 0002, 0008) and by the Spurlin et al. voltage measurement circuit 1020 schematically depicted as being proximate the battery 1010 (Figure 10) and the power control 592 (Figure 8) being “adapted to give an end of battery warning to the user” (paragraph 0044, second sentence).
Regarding claims 2 and 12, a keying feature would have been obvious from paragraph 0080 in order to ensure correct polarity matching.  Regarding claims 3, 7, 13, and 17, battery chargers and AC adapters are evident from paragraph 0032.  Regarding claims 9 and 18, using an AC adapter instead of the external battery would have been obvious for the situation described in the last two sentences of paragraph 0094 so that the internal battery 1070 may be charged with alternative means.  Regarding claims 10 and 19, some implanted embodiments (paragraphs 0073, 0078) may be viewed as prosthetic devices in the sense that they replace or supplement functions of natural organs, and utilizing such a power system for artificial limbs would have been obvious from paragraph 0073 because they often involve portable electronic systems requiring batteries, as would have been understood by the ordinary practitioner.  The further limitations of other claims are readily apparent (MPEP § 707) from the passages referenced above.
Applicant’s remarks have been considered.  Spurlin et al. characterize the backup battery, but not the removable main battery, as being internal (e.g., paragraphs 0044 and 0076), and a main battery that is both “inserted into” and “removable” indicates that the main battery resides along or near the exterior of a housing, such as within an exposable battery compartment separate from and external relative to an interior volume occupied by other electronics, including the “internal backup battery”.  Moreover, AA, AAA, and coin cell batteries (paragraph 0032) are typically contained by holsters for ensuring adequate electrical connections with spring-loaded terminals contacting either end or side of the battery.  Chen’s “internal battery (40) is installed inside the electronic device body (10)” (paragraph 0029), the external battery 51 is in the external battery module 50 so as to prevent dislodging, and a resilient holster would likewise have been immediately obvious or inherent in order to impart and maintain sufficient electrical contact among respective interconnects 1-5 of terminals 52 and 53, with the holster comprising the terminal 53 and the biasing means, just as typical spring-like holsters in electronic devices include the electrical contacts abutting battery poles.  Alternatively, an entire compartment (including electrical contacts) for receiving an external battery may be viewed as a holster.  Chen’s external battery 51 having built-in circuits for measuring state of charge is evident from the various leads extending from said battery, including the voltage status indicator, and the same is true for the internal battery 40 (Figure 3; paragraphs 0015-0016, 0029-0031).  Applicant’s remarks make no reference to Applicant’s own original specification (parent application no. 13/566,736), and the examiner is unable to find any definition (MPEP § 2111.01) of “holster” for supposedly distinguishing over common battery holsters in use for decades.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774